NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


THOMAS BOSTICK, DOC #T13088               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3131
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Senior Judge.




PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM, and LUCAS, JJ., Concur.